DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/7/2021 has been entered.  Claims 1-2, 4-14, and 21-35 are pending in the application.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 3/12/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 (Currently Amended):
A system for performing an endoscopic surgical procedure in a surgical cavity, comprising: 
a) a gas delivery device including a housing containing a pump configured to deliver pressurized gas to an internal gas delivery lumen extending from the pump; 
through the external gas sealed lumen from the gaseous seal; and 
c) a valve sealed access port communicating with a distal end of the external gas sealed lumen so as to provide valve sealed instrument access to the surgical cavity and a path to maintain a stable pressure within the surgical cavity from the gaseous seal, wherein an interior reception cavity is defined within the housing of the gas delivery device to receive a primary filter component that provides filtered communication between the internal gas sealed tube and the external gas sealed lumen, wherein the interior reception cavity has a rear wall and the gaseous sealing module resides within a separate housing located outside of and spaced apart from the rear wall of the interior reception cavity, and the internal gas sealed tube extends from the separate housing of the gaseous sealing module and through the rear wall of the interior reception cavity to communicate with the primary filter component.

Claim 2 (Currently amended):
the gas used to form the gaseous seal back to the pump contained within the housing of the gas delivery device.

Claim 8 (Currently amended): 
The system as recited in claim 6, wherein the second access port includes a valve sealed proximal housing for providing valve sealed instrument access to the surgical cavity, and a path for delivering the insufflation gas to the surgical cavity.

Claim 9 (Currently amended):
The system as recited in claim 1, further comprising a bi-directional filter component contained in the housing of the gas delivery device for filtering air entrained into the gaseous sealing module from atmosphere and for filtering gas released to the atmosphere from the gaseous sealing module.

Claim 10 (Currently amended): 
The system as recited in claim 1, wherein the nozzle assembly is formed by a disk with at least one radially inwardly angled nozzle formed therein for accelerating the gas to generate the gaseous seal and further includes a cylindrical bore for accommodating air entrainment into and gas release from the external gas sealed lumen.

Claim 24 (Currently amended):
the gas used to form the gaseous seal back to the pump contained within the housing of the gas delivery device.

Claim 30 (Currently amended): 
The system as recited in claim 28, wherein the second access port includes a valve sealed proximal housing for providing valve sealed instrument access to the surgical cavity, and a path for delivering the insufflation gas to the surgical cavity.  

Claim 31 (Currently amended):
The system as recited in claim 21, further comprising a bi-directional filter component contained in the housing of the gas delivery device for filtering air entrained into the gaseous sealing module from atmosphere and for filtering gas released to the atmosphere from the gaseous sealing module.

Claim 32 (Currently amended): 
The system as recited in claim 21, wherein the at least one radially inwardly angled nozzle is radially spaced apart from a cylindrical bore, which is offset from a central axis of the disk, and wherein the cylindrical bore accommodates air entrainment and gas release from the internal gas sealed tube.  

Claim 34 (Currently amended): 
internal gas sealed tube.

Claim 35 (Currently amended): 
The system as recited in claim 21, wherein the disk has a plurality of radially inwardly angled nozzles formed therein, which surround a cylindrical bore, which is aligned with a central axis of the disk, and wherein the cylindrical bore accommodates air entrainment and gas release from the internal gas sealed tube.

REASONS FOR ALLOWANCE
Claims 1-2, 4-14, and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the system as claimed, specifically including that the interior reception cavity has a rear wall and the gaseous sealing module resides within a separate housing located outside of and spaced apart from the rear wall of the interior reception cavity, the internal gas sealed tube extends from the separate housing of the gaseous sealing module and through the rear wall of the interior reception cavity to communicate with the primary filter component.  The closest prior art, Mastri et al. (US Patent No. 9,387,295), discloses a 
a.) a gas delivery device (12) including a housing (14) containing a pump (20) configured to deliver pressurized gas to an internal gas delivery lumen (92) extending from the pump (20) (see col. 12 lines 12-18);
b.) a gaseous sealing module (30) housed within the housing (14) of the gas delivery device (12), communicating with the internal gas delivery lumen (92) and configured to generate a gaseous seal with an internal gas sealed tube (72) extending from the gaseous sealing module (80) (see col. 6 lines 30-44), wherein the gaseous sealing module (30) includes a nozzle assembly (170, 180) for accelerating gas to generate the gaseous seal (see col. 8 lines 55-65 & col. 10 lines 19-29), and wherein the internal gas sealed tube (72) is adapted and configured to communicate with an external gas sealed lumen (32) extending from the gas delivery device to maintain a stable pressure through the external gas sealed lumen (32) from the gaseous seal (see col. 6 lines 45-61); and
c.) a valve sealed access port (34) communicating with a distal end of the external gas sealed lumen (32) so as to provide valve sealed instrument access to the surgical cavity and a path to maintain a stable pressure within the surgical cavity (see col. 6 lines 45-61) from the gaseous seal (see col. 10 lines 55-66), wherein an interior reception cavity (140/212) is defined within the housing (14) of the gas delivery device (12) to receive a primary filter component (150) that provides filtered communication between the internal gas sealed tube (72) and the external gas sealed lumen (32) (see Fig. 5, col. 8 lines 37-45, col. 10 lines 12-29).  


Claims 2 and 4-14 are allowed by virtue of being dependent upon allowable claim 1.

In regards to independent claim 21, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the system as claimed, specifically including that the interior reception cavity has a rear wall and the gaseous sealing module resides within a separate housing located outside of and spaced apart from the rear wall of the interior reception cavity, and the internal gas sealed tube extends from the separate housing of the gaseous sealing module and through the rear wall of the interior reception cavity to communicate with the primary 
a.) a gas delivery device (12) including a housing (14) containing a pump (20) configured to deliver pressurized gas to an internal gas delivery lumen (92) extending from the pump (20) (see col. 10 lines 12-18); and
b.) a gaseous sealing module (30) housed within the housing (14) of the gas delivery device (12), communicating with the internal gas delivery lumen (92) and configured to generate a gaseous seal with an internal gas sealed tube (72) extending from the gaseous sealing module (80) (see col. 6 lines 30-44), wherein the gaseous sealing module (30) includes a nozzle assembly (170, 180) formed by a disk (180) having at least one radially inwardly angled nozzle (190) formed therein for accelerating gas to generate the gaseous seal (see col. 8 lines 55-65 & col. 10 lines 19-29), wherein an interior reception cavity (140/212) is defined within the housing (14) of the gas delivery device (12) to receive a primary filter component (150).
However, Mastri fails to disclose that the interior reception cavity has a rear wall and the gaseous sealing module resides within a separate housing located outside of and spaced apart from the rear wall of the interior reception cavity, and the internal gas sealed tube extends from the separate housing of the gaseous sealing module and through the rear wall of the interior reception cavity to communicate with the primary filter component.  Additionally, it would not have been obvious to modify the system of Mastri to include that the interior reception cavity has a rear wall and the gaseous sealing module resides within a separate housing located outside of and spaced apart 

Claims 22-35 are allowed by virtue of being dependent upon allowable claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783